'MILLER, Circuit Justice.
The motion to-suppress must be denied. In common law actions in the federal courts, where, under the provisions of the act of congress, a case arises in which testimony may be taken by deposition, the parties may follow, in respect to the manner of taking them, either the provisions of the state law or of the act of congress, as they may elect Since the notice and certificate in this case conform to the provisions of the state statute, I hold that the depositions may be read in evidence. Such has been the practice, so far as I know, in the circuit from the earliest period. Prior to the act of 1S72 (Rev. St. 914), it is probable that the practice may have rested upon the rules of court adopting the state regulations as to taking and certifying depositions; but that act is broad enough to sanction the practice where the local regulations do not conflict with any special provision of the acts of congress on the subject. Motion denied.